                                                     Notice Recipients
District/Off: 1126−1                       User: admin                          Date Created: 03/20/2019
Case: 19−40463−JJR7                        Form ID: 309A                        Total: 18


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Joshua Allen Reece        1400 County Road 174           Piedmont, AL 36272−3341
tr          Rocco J Leo        Leo and O'Neal         3250 Independence Drive, Ste 201       Birmingham, AL 35209
aty         Marcie Foster       Law Offices of Marcie L. Foster         5635 Weiss Lake Blvd        Leesburg, AL 35983
smg         Robert Landry        BA Anniston         1129 Noble Street        Room 117        Anniston, AL 36201
10044445 Amex            Correspondence/Bankruptcy          PO Box 981540         El Paso, TX 79998−1540
10044446 Amex            PO Box 981537          El Paso, TX 79998−1537
10044448 Bank of America           4909 Savarese Cir         Tampa, FL 33634−2413
10044447 Bank of America           PO Box 982238          El Paso, TX 79998−2238
10044449 Cherokee Medical Center             400 Northwood Dr         Centre, AL 35960−1023
10044450 Grow Financial Fcu           9927 Delaney Lake Dr          Tampa, FL 33619−5071
10044451 Macdill Air Force Bk/Grow Financial Fcu             Attn: Bankruptcy       PO Box 89909         Tampa, FL
            33689−0415
10044452 Pacific Union Financia           1603 Lyndon B Johnson Fwy Ste 500          Farmers Branch, TX 75234−6071
10044453 Pacific Union Financial           Attn: Bankruptcy        1603 Lyndon B Johnson Fwy Ste 500         Farmers Branch,
            TX 75234−6071
10044454 Syncb/Polaris Consumer             Attn: Bankruptcy        PO Box 965060        Orlando, FL 32896−5060
10044455 Syncb/Polaris Consumer             PO Box 6153         Rapid City, SD 57709−6153
10044456 Wells Fargo           Credit       Bureau DISPUTE           Des Moines, IA 50301
10044457 Wells Fargo Bank            Attn: Bankruptcy Dept         PO Box 6429        Greenville, SC 29606−6429
10044458 Wells Fargo Bank Nv NA              PO Box 94435          Albuquerque, NM 87199−4435
                                                                                                                   TOTAL: 18




     Case 19-40463-JJR7 Doc 6-1 Filed 03/20/19 Entered 03/20/19 12:36:27                                            Desc Ch 7
                     First Mtg I/J No POC: Notice Recipients Page 1 of 1
